EXHIBIT 10.2


SECURITY AGREEMENT




THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of September 30,
2009, is by and among each party identified as a “Grantor” on the signature
pages hereto and such other parties as may become Grantors hereunder after the
date hereof (individually a “Grantor”, and collectively the “Grantors”) and BANK
OF AMERICA, N.A., in its capacity as Administrative Agent.


W I T N E S S E T H


WHEREAS, a revolving credit and term loan facility has been established in favor
of Huron Consulting Group Inc., a Delaware corporation (the “Company”), pursuant
to the terms of that certain Credit Agreement, dated as of June 7, 2006 (as
amended, modified, increased, extended, renewed or replaced, the “Credit
Agreement”) among the Company, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent; and


WHEREAS, this Security Agreement is required by the terms of that Eighth
Amendment to Credit Agreement dated as of the date hereof (the “Eighth
Amendment”) by and among the Company, the Guarantors, the Lenders party thereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and
Issuing Lender;


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Definitions and Interpretive Provisions.


(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Credit Agreement.  In addition, the following
terms, which are defined in the UCC as in effect in the State of Illinois on the
date hereof, are used as defined therein:  Accession, Account, As-Extracted
Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit
Account, Document, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instrument, Inventory, Investment Property, Letter-of-Credit Right,
Manufactured Homes, Proceeds, Software, Standing Timber, Supporting Obligation
and Tangible Chattel Paper.


(b)           As used herein, the following terms shall have the meanings set
forth below:


“Collateral” has the meaning provided in Section 2 hereof.


“Company” has the meaning provided in the recitals hereof, together with its
permitted successors and assigns.


“Credit Agreement” has the meaning provided in the recitals hereof.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Eighth Amendment” has the meaning provided in the recitals hereof.


 
- 1 -

--------------------------------------------------------------------------------

 



“Excluded Property” means (a) any personal Property (including motor vehicles)
in respect of which perfection of a Lien is not accomplished by the filing of a
UCC financing statement under Article 9 of the UCC, (b) any leasehold interests,
(c) any Property that is subject to a Lien existing on the Closing Date and
listed on Schedule 11.2 to the Credit Agreement or a Lien securing Capital
Leases obligations or purchase money obligations permitted under Section 11.2(d)
of the Credit Agreement, in either case, pursuant to documents that prohibit (or
give rise to a right of termination or other remedies upon) the grant of any
other Liens in such property, provided in any such case the prohibition is not
rendered ineffective by the UCC (including the provisions of Section 9-407 and
9-408) or other applicable law, (d) any permit, lease, license or other contract
pursuant to documents that prohibit (or give rise to a right of termination or
other remedies upon) the grant of any other Liens therein, provided in any such
case the prohibition is not rendered ineffective by the UCC (including the
provisions of Section 9-407 and 9-408) or other applicable law, and (e) any
Property or assets owned or held by any member of the Company and its
Subsidiaries for or relating to any qualified or non-qualified deferred
compensation plan.


“Grantor” and “Grantors” has the meaning provided in the introductory paragraph
hereof.


“Indemnified Party” has the meaning provided in Section 7(b) hereof.


“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.


“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all reasonable costs and expenses incurred in connection with enforcement and
collection of the Secured Obligations, including reasonable attorneys’ fees and
disbursements.


“Security Agreement” has the meaning provided in the introductory paragraph
hereof, as the same may be amended, supplemented and modified from time to time.


“UCC” means the Uniform Commercial Code.


(c)           Each of the terms and provisions of Section 1.2 of the Credit
Agreement (as the same may be amended or modified as provided therein) are
incorporated herein by reference to the same extent and with the same effect as
if fully set forth herein.


2.           Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Administrative Agent and the other holders of the Secured Obligations, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of its personal
property, of whatever type or description, whether now owned or existing or
owned, acquired, or arising hereafter, including the following (collectively,
the “Collateral”):


(a)           all Accounts;


(b)           all cash and currency;


(c)           all Chattel Paper;


(d)           those Commercial Tort Claims identified on Schedule 2(d) attached
hereto;


 
- 2 -

--------------------------------------------------------------------------------

 


(e)           Deposit Accounts (other than payroll accounts);


(f)           all Documents;


(g)          all Equipment;


(h)          all General Intangibles (including contract rights, payment
intangibles and intellectual property);


(i)           all Instruments;


(j)           all Inventory;


(k)          all Investment Property;


(l)           Letter of Credit Rights;


(m)         all Software;


(n)         all Supporting Obligations;


(o)         all other personal property of such Grantor of whatever type or
description; and


(p)         to the extent not otherwise included, all Accessions and all
Proceeds of any and all of the foregoing.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Excluded Property, (ii) the Pledged Collateral, as defined in and which shall be
governed by the terms of the Pledge Agreement, and (iii) any Capital Securities
in any Subsidiary (which, if the Administrative Agent has any security interest
therein, shall be provided for and governed by the Pledge Agreement or other
document).  The Grantors and the Administrative Agent, on behalf of itself and
the other holders of the Secured Obligations, hereby acknowledge and agree that
the security interest created hereby in the Collateral (A) constitutes
continuing collateral security for all of the Secured Obligations, whether now
existing or hereafter arising and (B) is not to be construed as an assignment of
any intellectual property.


3.           Representations and Warranties.  Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Administrative
Agent and the other holders of the Secured Obligations, that:


(a)           Legal Name; Chief Executive Office.  As of the date hereof:


(i)           The Grantor’s exact legal name is (and for the prior five (5)
years, or since its formation if less than five (5) years, has been) and state
of incorporation or formation, principal place of business and chief executive
office are (and for the prior five (5) months, or since its formation if less
than five (5) months, have been) as set forth on Schedule 3(a)(i) attached
hereto.


(ii)           Other than as set forth on Schedule 3(a)(ii) attached hereto, the
Grantor has not been party to a merger, consolidation or other change in
structure or used any tradename in the prior five (5) years.


 
- 3 -

--------------------------------------------------------------------------------

 


(b)           Ownership.  The Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.


(c)           Security Interest/Priority.  This Security Agreement creates a
valid security interest in favor of the Administrative Agent, for the benefit of
Administrative Agent and the other holders of the Secured Obligations, in the
Collateral of the Grantor and, when properly perfected by filing, shall
constitute a valid perfected security interest in such Collateral, to the extent
such security interest can be perfected by filing under the UCC, free and clear
of all Liens except for Permitted Liens.


(d)           Types of Collateral.  None of the Collateral consists of, or is
the Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.


(e)           Inventory.  No Inventory of the Grantor is held by any Person
other than the Grantor pursuant to consignment, sale or return, sale on approval
or similar arrangement.


4.           Covenants.  Each Grantor covenants that, so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated, such Grantor shall:


(a)           Other Liens.  Defend the Collateral against the claims and demands
of all other parties claiming an interest therein, keep the Collateral free from
all Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of the Collateral or any interest therein, except as
permitted under the Credit Agreement.


(b)           Preservation of Collateral.  Keep the Collateral in good order,
condition and repair and not use the Collateral in violation of the provisions
of this Security Agreement and the other Loan Documents or any other agreement
relating to the Collateral, any policy insuring the Collateral or any applicable
law.


(c)           Change in Structure, Location or Type.  Not, without providing ten
(10) Business Days’ prior written notice to the Administrative Agent and without
filing such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require, change its name or
state of formation or be party to a merger, consolidation or other change in
structure or use any tradename other than as set forth on Schedule 3(a)(ii)
attached hereto.


(d)           Inspection.  Upon reasonable notice, and during reasonable hours,
at all times allow the Administrative Agent or its representatives to visit and
inspect the Collateral as set forth in Section 10.2 of the Credit Agreement.


(e)           Perfection of Security Interest.  Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary,
appropriate or convenient  to assure to the Administrative Agent the
effectiveness and priority of its security interests hereunder, including such
financing statements (including renewal statements), amendments and supplements
or such other instruments as the Administrative Agent may from time to time
reasonably request in order to (i) perfect and maintain the security interests
granted hereunder in accordance with the UCC, (ii) consummate the transactions
contemplated hereby and (iii) otherwise protect and assure the Administrative
Agent of its rights and interests hereunder.  To that end, the Grantor
authorizes the Administrative Agent to file one or more financing statements
(with


 
- 4 -

--------------------------------------------------------------------------------

 


collateral descriptions that may be broader and/or less specific than the
description of Collateral contained herein and which may describe the collateral
as “all assets” or “all personal property”) disclosing the Administrative
Agent’s security interest in any or all of the Collateral of the Grantor without
the Grantor’s signature thereon, and further the Grantor also hereby irrevocably
makes, constitutes and appoints the Administrative Agent, its nominee or any
other Person whom the Administrative Agent may designate, as the Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of the Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated.  The Grantor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to the
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same.  In the event for any reason the law of any jurisdiction other
than Illinois becomes or is applicable to the Collateral of the Grantor or any
part thereof, or to any of the Secured Obligations, the Grantor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Administrative Agent under the law of such other jurisdiction
(and, if the Grantor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of the Grantor pursuant to the power of attorney
granted hereinabove).  If any Collateral is in the possession or control of the
Grantor’s agents and the Administrative Agent so requests, the Grantor agrees to
notify such agents in writing of the Administrative Agent’s security interest
therein and, upon the Administrative Agent’s request, instruct them to hold all
such Collateral for the account of the Administrative Agent and the other
holders of the Secured Obligations and subject to the Administrative Agent’s
instructions.


(f)           Insurance.  Insure, repair and replace the Collateral of the
Grantor as set forth in the Credit Agreement; provided that, in any event, the
Administrative Agent will be shown as loss payee for casualty insurance to the
extent of the collateral interests herein.


(g)           Commercial Tort Claims.


(i)           Promptly notify the Administrative Agent in writing of the
initiation of any Commercial Tort Claim in excess of $500,000 before any court
or other governmental authority by or in favor of the Grantor or any of its
Subsidiaries.


(ii)           Execute and deliver such statements, documents and notices and do
and cause to be done all such things as the Administrative Agent may reasonably
deem necessary, appropriate or convenient, or as are required by applicable law,
to create, perfect and maintain the Administrative Agent’s security interest in
any Commercial Tort Claim.


5.           Advances by the Administrative Agent.  On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures that the Administrative Agent may make for the protection of
the security hereof or that may be compelled to make by operation of law.  All
such sums


 
- 5 -

--------------------------------------------------------------------------------

 
 
and amounts so expended shall be repayable by the Grantors on a joint and
several basis (subject to Section 22 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall,
subject to Section 4.1 of the Credit Agreement, bear interest from the date said
amounts are expended at the rate then applicable to Revolving Loans that are
Base Rate Loans.  No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any default under the terms
of this Security Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations.  The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Grantor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.


6.           Remedies.


(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof with prior written notice to the Grantors, the
Administrative Agent and the other holders of the Secured Obligations shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including levy of attachment and garnishment), the rights and remedies of a
secured party under the UCC of the jurisdiction applicable to the affected
Collateral and, further, the Administrative Agent may, with or without judicial
process or the aid and assistance of others, (i) enter on any premises on which
any of the Collateral may be located and, without resistance or interference by
the Grantors, take possession of the Collateral, (ii) dispose of any Collateral
on any such premises, (iii) require the Grantors to assemble and make available
to the Administrative Agent at the expense of the Grantors any Collateral at any
place and time designated by the Administrative Agent that is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or (v)
without demand and without advertisement, notice, hearing or process of law, all
of which each of the Grantors hereby waives to the fullest extent permitted by
law, at any place and time or times, sell and deliver any or all Collateral held
by or for it at public or private sale, by one or more contracts, in one or more
parcels, for cash, upon credit or otherwise, at such prices and upon such terms
as the Administrative Agent deems advisable, in its sole discretion (subject to
any and all mandatory legal requirements).  Each of the Grantors acknowledges
that any private sale referenced above may be at prices and on terms less
favorable to the seller than the prices and terms that might have been obtained
at a public sale and agrees that such private sale shall be deemed to have been
made in a commercially reasonable manner.  Neither the Administrative Agent’s
compliance with applicable law nor its disclaimer of warranties relating to the
Collateral shall be considered to adversely affect the commercial reasonableness
of any sale.  In addition to all other sums due the Administrative Agent and the
other holders of the Secured Obligations with respect to the Secured
Obligations, the Grantors shall pay the Administrative Agent and each of the
other holders of the Secured Obligations all reasonable costs and expenses
incurred by the Administrative Agent or any such other holder of the Secured
Obligations (including reasonable attorneys’ fees and disbursements and court
costs) in obtaining or liquidating the Collateral, in enforcing payment of the
Secured Obligations, or in the prosecution or defense of any action or
proceeding by or against the Administrative Agent or the other holders of the
Secured Obligations or the Grantors concerning any matter arising out of or
connected with this Security Agreement, any Collateral or the Secured
Obligations, including any of the foregoing arising in, arising under or related
to a case under Debtor Relief Laws.  To the extent the rights of notice cannot
be legally waived hereunder, each Grantor agrees that any requirement of
reasonable notice shall be met if such notice is personally served on or mailed,
postage prepaid, to the Company in accordance


 
- 6 -

--------------------------------------------------------------------------------

 

with the notice provisions of Section 15.3 of the Credit Agreement at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice.  The Administrative Agent and the other holders of
the Secured Obligations shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given.  To the
extent permitted by law, any holder of the Secured Obligations may be a
purchaser at any such sale.  To the extent permitted by applicable law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale.  Subject to the provisions of applicable law, the Administrative
Agent and the other holders of the Secured Obligations may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent and the other holders of the Secured
Obligations may further postpone such sale by announcement made at such time and
place.


(b)           Remedies Relating to Accounts.  Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, each
Grantor will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent.  In addition, upon the occurrence
and during the continuance of an Event of Default and prior written notice to
such Grantor, the Administrative Agent shall have the right to enforce any
Grantor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including by way of a lockbox arrangement), receive, take receipt for,
sell, sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Administrative Agent and the other
holders of the Secured Obligations in the Accounts.  Each Grantor acknowledges
and agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions hereof shall be solely
for the Administrative Agent’s own convenience and that such Grantor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as expressly provided herein.  The Administrative Agent and the other
holders of the Secured Obligations shall have no liability or responsibility to
any Grantor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance.  Each Grantor hereby agrees to indemnify the
Administrative Agent and the other holders of the Secured Obligations from and
against all liabilities, damages, losses, actions, claims, judgments, costs,
expenses, charges and reasonable attorneys’ fees and disbursements suffered or
incurred by the Administrative Agent or the other holders of the Secured
Obligations (each, an “Indemnified Party”) because of the maintenance of the
foregoing arrangements except as relating to or arising out of the gross
negligence or willful misconduct of an Indemnified Party or its officers,
employees or agents.  In the case of any investigation, litigation or other
proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.  All amounts due under
this subsection shall be payable within ten (10) Business Days after demand
therefor.


(c)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the


 
- 7 -

--------------------------------------------------------------------------------

 
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Grantors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise.  In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.


(d)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or the other holders of the Secured Obligations to exercise any right,
remedy or option under this Security Agreement, any other Loan Document, any
other documents relating to the Secured Obligations, or as provided by
applicable law, or any delay by the Administrative Agent or the other holders of
the Secured Obligations in exercising the same, shall not operate as a waiver of
any such right, remedy or option.  No waiver hereunder shall be effective unless
it is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the other holders of the Secured Obligations shall
only be granted as provided herein.  To the extent permitted by applicable law,
neither the Administrative Agent nor the other holders of the Secured
Obligations, nor any party acting as attorney for the Administrative Agent or
the other holders of the Secured Obligations, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder.  The rights and
remedies of the Administrative Agent and the other holders of the Secured
Obligations under this Security Agreement shall be cumulative and not exclusive
of any other right or remedy that the Administrative Agent or the other holders
of the Secured Obligations may have.


(e)           Retention of Collateral.  To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
continuance of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations.  Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.


(f)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the other holders of the Secured Obligations are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency
(subject to Section 22 hereof), together with interest thereon (subject to
Section 4.1 of the Credit Agreement, at the rate then applicable to Revolving
Loans that are Base Rate Loans) together with the reasonable costs of collection
and reasonable attorneys’ fees and disbursements.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Grantors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.


7.           Rights of the Administrative Agent.


(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf itself and the other holders of the Secured Obligations, and
each of its designees or agents, as attorney-in-fact of such Grantor,
irrevocably and with power of substitution, with authority to take any or all of
the following actions upon the occurrence and during the continuation of an
Event of Default:


 
- 8 -

--------------------------------------------------------------------------------

 


(i)           to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Collateral, all as the Administrative
Agent may reasonably deem appropriate;


(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any of the Collateral and enforcing any other right in
respect thereof;


(iii)           to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may reasonably deem appropriate;


(iv)           to receive, open and dispose of mail addressed to a Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the Goods giving rise to the Collateral on behalf of and
in the name of such Grantor, or securing, or relating to such Collateral;


(v)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(vi)           to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;


(vii)           to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral;


(viii)           to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
Goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;


(ix)           to adjust and settle claims under any insurance policy relating
thereto;


(x)           to authorize or to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security and pledge agreements, affidavits, notices and other agreements,
instruments and documents that the Administrative Agent may reasonably deem
appropriate in order to perfect and maintain the security interests and liens
granted in this Security Agreement and in order to fully consummate all of the
transactions contemplated therein;


(xi)           to institute any foreclosure proceedings that the Administrative
Agent may reasonably deem appropriate; and


 
- 9 -

--------------------------------------------------------------------------------

 


(xii)           to do and perform all such other acts and things as the
Administrative Agent may reasonably deem appropriate or convenient in connection
with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so.  The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct.  This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.


(b)           Assignment by the Administrative Agent.  The Administrative Agent
may from time to time assign the Secured Obligations and any portion thereof
and/or the security interest held by it in the Collateral and any portion
thereof in connection with its resignation as Administrative Agent pursuant to
Section 14.6 of the Credit Agreement, and the assignee shall be entitled to all
of the rights and remedies of the Administrative Agent under this Security
Agreement in relation thereto.


(c)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, of like value,
which shall be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Administrative Agent shall
not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Collateral.  In the event of a
public or private sale of Collateral pursuant to Section 7 hereof, the
Administrative Agent shall have no obligation to clean, repair or otherwise
prepare the Collateral for sale.


8.           Rights of Required Lenders.  If Bank of America has resigned as
Administrative Agent and no successor Administrative Agent has been appointed
pursuant to Section 14.6 of the Credit Agreement, all rights of the
Administrative Agent hereunder may be exercised by the Required Lenders.


9.           Application of Proceeds.  Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the other holders of the Secured Obligations in
cash or its equivalent, will be applied in reduction of the Secured Obligations
in the order set forth in the Credit Agreement or other document relating to the
Secured Obligations, and each Grantor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.


 
- 10 -

--------------------------------------------------------------------------------

 


10.           Release of Collateral.  Upon request, the Administrative Agent
shall promptly deliver to the applicable Grantor (at such Grantor’s expense)
appropriate release documentation to the extent the release of Collateral is
permitted under, and on the terms and conditions set forth in, the Credit
Agreement; provided that any such release, or the substitution of any of the
Collateral for other Collateral, will not alter, vary or diminish in any way the
force, effect, lien, pledge or security interest of this Security Agreement as
to any and all Collateral not expressly released or substituted, and this
Security Agreement shall continue as a first priority lien (subject to Permitted
Liens) on any and all Collateral not expressly released or substituted.


11.           Costs and Expenses.  At all times hereafter, whether or not upon
the occurrence of an Event of Default, the Grantors agree to promptly pay upon
demand any and all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) of the Administrative Agent and the other
holders of the Secured Obligations (a) as required under Section 15.5 of the
Credit Agreement and (b) as necessary to protect the Collateral or to exercise
any rights or remedies under this Security Agreement or with respect to any of
the Collateral.  All of the foregoing costs and expenses shall constitute
Secured Obligations hereunder.


12.           Continuing Agreement.


(a)           This Security Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding (other than contingent indemnity obligations
that are not yet due and payable) and until all of the commitments relating
thereto have been terminated.  Upon such payment and termination, this Security
Agreement shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Grantors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination.  Notwithstanding the foregoing, all
indemnities provided hereunder shall survive termination of this Security
Agreement.


(b)           This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any holder of the Secured
Obligations as a preference, fraudulent conveyance or otherwise under any Debtor
Relief Law, all as though such payment had not been made; provided that in the
event payment of all or any part of the Secured Obligations is rescinded or must
be restored or returned, all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Administrative Agent or any
holder of the Secured Obligations in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Secured Obligations.


13.           Amendments and Waivers.  This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except by written agreement of (a) the Grantors and (b) the
Administrative Agent (with the consent or at the direction of the requisite
Lenders under the Credit Agreement).


14.           Successors in Interest.  This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the other holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the other
holders of the Secured Obligations and their successors and permitted assigns;
provided, however, that none of the Grantors may assign its rights or delegate
its duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement.




 
- 11 -

--------------------------------------------------------------------------------

 


15.           Notices.  All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 15.3 of the Credit
Agreement.


16.           Counterparts.  This Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.


17.           Governing Law; Forum Selection and Venue; Waiver of Jury Trial;
Service of Process.


(a)           THIS SECURITY AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.


(b)           FORUM SELECTION AND CONSENT TO JURISDICTION; SERVICE OF
PROCESS.  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED
THAT NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  EACH GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


(c)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 
- 12 -

--------------------------------------------------------------------------------

 


(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


18.           Severability.  If any provision of this Security Agreement or any
related document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Security Agreement and any other related document shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


19.           Entirety.  This Security Agreement, the other Loan Documents and
the other documents relating to the Secured Obligations comprise the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  This Security Agreement was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.


20.           Survival.  All representations and warranties made hereunder or
other document delivered pursuant hereto or in connection herewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent, the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.


21.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including
real property and securities owned by a Grantor), or by a guarantee, endorsement
or property of any other Person, then the Administrative Agent shall have the
right to proceed against such other property, guarantee or endorsement upon the
occurrence of any Event of Default, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the other holders of the Secured
Obligations under this Security Agreement, under any of the other Loan Documents
or under any other document relating to the Secured Obligations.


22.           Joint and Several Obligations of Grantors.


(a)           Subject to subsection (c) of this Section 22, each of the Grantors
is accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.


(b)           Subject to subsection (c) of this Section 22, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-


 
- 13 -

--------------------------------------------------------------------------------

 
debtor or guarantor, joint and several liability with the other Grantors with
respect to the payment and performance of all of the Secured Obligations arising
under this Security Agreement, the other Loan Documents and any other documents
relating to the Secured Obligations, it being the intention of the parties
hereto that all the Secured Obligations shall be the joint and several
obligations of each of the Grantors without preferences or distinction among
them.


(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Secured Obligations, the obligations of each Grantor that is a Guarantor under
the Credit Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any other applicable Debtor Relief Law (including any
comparable provisions of any applicable state law).


[Signatures on Following Pages]


 
- 14 -

--------------------------------------------------------------------------------

 


 
Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.


GRANTORS:
HURON CONSULTING GROUP INC.,

a Delaware corporation


 By: /s/ James K.
Rojas                                                                           
 Name: James K. Rojas
 Title: Vice President and Chief Financial Officer

HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company


By: /s/ James K.
Rojas                                                                           
 Name: James K. Rojas
 Title: Vice President and Chief Financial Officer


HURON CONSULTING SERVICES LLC,
a Delaware limited liability company


By: /s/ James K.
Rojas                                                                           
 Name: James K. Rojas
 Title: Vice President and Chief Financial Officer

WELLSPRING MANAGEMENT SERVICES LLC,
formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company


By: /s/ James K.
Rojas                                                                           
 Name: James K. Rojas
 Title: Vice President and Chief Financial Officer

HURON DEMAND LLC,
a Delaware limited liability company


By: /s/ James K.
Rojas                                                                           
 Name: James K. Rojas
 Title: Vice President and Chief Financial Officer

ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Michael
Brashler                                                                           
 Name: Michael Brashler
 Title: Vice President



HURON CONSULTING GROUP INC.
SECURITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


SCHEDULES


Schedule 2(d)                       Commercial Tort Claims
Schedule 3(a)(i)
Legal Name, Jurisdiction of Organization/Formation, Principal Place of Business,
Chief Executive Office

Schedule 3(a)(ii)                   Mergers, Consolidations, Changes in
Structure, Use of Tradenames




 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2(d)


COMMERCIAL TORT CLAIMS


Huron Consulting Services, LLC, a Delaware Limited Liability Company vs. F. Lisa
Murtha, an individual, Kevin Eskew, an individual, Nancy Freeman, an individual,
Judy Ringholz, an individual, Linda Robinson, an individual and Sonnenschein
Nath & Rosenthal, a Delaware Limited Liability Partnership.






 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 3(a)(i)



LEGAL NAME, JURISDICTION OF ORGANIZATION/FORMATION, PRINCIPAL PLACE OF BUSINESS,
CHIEF EXECUTIVE OFFICE


Legal Name
Jurisdiction of Organization
   
Huron Consulting Group Inc.
Delaware
Huron Consulting Group Holdings LLC
Delaware
Huron Consulting Services LLC
Delaware
Wellspring Management Services LLC
Delaware
Huron Demand LLC
Delaware



Principal Place of Business/Chief Executive Office of all Grantors:


550 W. Van Buren Street
Chicago, IL  60607






 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3(a)(ii)


MERGERS, CONSOLIDATIONS, CHANGES IN STRUCTURE, USE OF TRADENAMES


Mergers, Consolidations and Changes in Structure


May 17, 2005
Speltz & Weis LLC, a New Hampshire corporation, was merged into SC Holding, LLC,
a Delaware corporation, with SC Holding, LLC as the surviving entity whose name
became Speltz & Weis LLC.


April 1, 2006
Huron Consulting Groups Holdings LLC replaced Huron Consulting Group Inc. as the
managing and sole member of Speltz & Weis LLC.


July 31, 2006
Huron Consulting Services LLC was assigned assets and assumed obligations of
Aaxis Technologies, Inc., a Virginia corporation. (Aaxis was dissolved August 7,
2008.)


Huron Consulting Services LLC was assigned assets and assumed obligations of FAB
Advisory Services, LLC, an Illinois limited liability company. (FAB was
dissolved August 7, 2008.)


August 31, 2006
Document Review Consulting Services LLC, a Delaware limited liability company,
was merged into Huron Consulting Services LLC.


January 2, 2007
Huron Consulting Services LLC was assigned assets and assumed obligations of
Glass & Associates, Inc., a Delaware corporation. (Glass was dissolved August 6,
2008.)


Huron Consulting Services LLC was assigned assets and assumed obligations of
Wellspring Partners Ltd., a Delaware corporation. (Wellspring was dissolved
September 29, 2008.)


January 4, 2007
Speltz & Weis LLC was renamed Huron Management Services LLC.


January 26, 2007
Huron Management Services LLC was renamed Wellspring Management Services LLC.


Use of Tradenames


Huron Consulting Services LLC d/b/a Galt & Company
Huron Consulting Services LLC d/b/a Stockamp & Associates
Huron Consulting Services LLC d/b/a Wellspring Partners